             Case 3:20-cv-01816   Document 1     Filed 10/20/20   Page 1 of 26




Jeffrey M. Edelson, OSB # 880407
JeffEdelson@MarkowitzHerbold.com
Nathan D. Burcham, OSB #182509
NathanBurcham@MarkowitzHerbold.com
MARKOWITZ HERBOLD PC
1455 SW Broadway, Suite 1900
Portland, OR 97201
Tel: (503) 295-3085
Fax: (503) 323-9105
Kelly K. Simon, OSB # 154213
ksimon@aclu-or.org
AMERICAN CIVIL LIBERTIES UNION
  FOUNDATION OF OREGON
PO Box 40585
Portland, OR 97240
Tel: (503) 227-6928
Nicholas S. Cady, OSB # 113463
nick@cascwild.org
CASCADIA WILDLANDS
PO Box 10455
Eugene, OR 97440
Tel: (541) 434-1463
Fax: (541) 434-6494
Elisabeth Holmes, OSB # 120254
eli@willametteriverkeeper.org
WILLAMETTE RIVERKEEPER
PO Box 293
Eugene, OR 97440
Tel: (541) 870-7722
      Attorneys for Plaintiffs
                       IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF OREGON
                                  PORTLAND DIVISION
NORTHWEST CENTER FOR                                    No.    3:20-cv-1816
ALTERNATIVES TO PESTICIDES,
WILLAMETTE RIVERKEEPER,                                          COMPLAINT FOR
CASCADIA WILDLANDS, NEIGHBORS                                 DECLARATORY AND
FOR CLEAN AIR, AND 350PDX,
                                                              INJUNCTIVE RELIEF
                                   Plaintiffs,
                                                        (Violations of Administrative
       vs.                                                Procedure Act and National
U.S. DEPARTMENT OF HOMELAND                       Environmental Policy Act, 5 U.S.C.
SECURITY; CHAD WOLF, in his capacity              §§ 701 et seq., 42 U.S.C. §§ 4321 et
as Acting Secretary, U.S. Department of                seq., 40 C.F.R. §§ 1500-1508)
Homeland Security,


Page 1 - COMPLAINT
            Case 3:20-cv-01816        Document 1       Filed 10/20/20     Page 2 of 26




                                     Defendants.

                                        INTRODUCTION
       1.      Human health and environmental health are inextricably linked. This case seeks
to ensure that the federal government informs the public about environmental and human health
impacts of Operation Diligent Valor as required by the National Environmental Policy Act
(NEPA) and related rules.
       2.      Like other basic human rights, the rights to health and a healthy environment is
disproportionately denied to Black, Indigenous, and other people of color in the United States.
Environmental justice is also racial justice.
       3.      The Minneapolis, Minnesota police gratuitously killed George Floyd on May 25,
2020. That was just two months after police officers in Louisville, Kentucky burst into Breonna
Taylor’s home and shot her eight times while she lay in her own bed. As public attention has
grown on the violent and systemic racism in American policing, protests have erupted
worldwide. Locally, this includes Portland, Oregon, the traditional land of Chinook, Clackamas,
Cowlitz, Kalapuya, Kathlamet, Molalla, Multnomah, Tualatin, and Wasco Tribes (“Portland”).
Thousands of people have gathered nearly every night in Portland to mourn the loss of Black
lives, demand an end to racist and brutal policing practices, and call for new visions of public
safety that value Black lives. These protests continue to the present day.
       4.      The Department of Homeland Security (DHS) planned to quell said protests in
Portland in an action called “Operation Diligent Valor.”
       5.      As part of Operation Diligent Valor, Defendants and their agents are subjecting
people at or near the protests to a vast arsenal of weapons including but not limited to rubber
bullets, tear gas and other chemical munitions, 1 impact munitions, marking munitions, rubber
ball blast devices, flash bangs, baton strikes, a long-range acoustic device, and other military-

1
  The term “tear gas and other chemical munitions” is used throughout this complaint to
encompass all forms of noxious gas and other chemical weapons used for crowd control,
including but not limited to CS gas, which is the most commonly used type of tear gas, OC gas,
HC smoke, and pepper balls. Limited information about specific chemical compounds and risks
to human and environmental well-being are publicly available from the weapons manufacturers.


Page 2 - COMPLAINT
            Case 3:20-cv-01816         Document 1         Filed 10/20/20       Page 3 of 26




style weapons and tactics. Collectively, these weapons are referred to herein as “tear gas and
other munitions”, “munitions”, or “weapons”.
       6.      Defendants and their agents have used tear gas and other munitions on
demonstrators near the Willamette River as recently as October 17-18, 2020. A video from this
time period of Defendants and their agents using what appears to be a thermal fogger 2 to emit
tear gas or another chemical munition at people throughout the South Waterfront neighborhood
can be viewed here: https://tinyurl.com/fogger-gas-Oct2020.




            Image above shows the device appearing to be a thermal fogger as referred to above.


       7.      On multiple occasions, Defendants and their agents, specifically targeted tear gas
and other chemical munitions at people of all ages and genders standing in groups that explicitly
include and support Black lives, at journalists and legal observers attempting to report on and
record the abuse, and at medics there to provide care and safety to the protesters. And
sometimes there was no escape route for people to get away from the chemical clouds.

2
 The video and images in this paragraph capture a recent, but not the first, time Defendants have
used the “thermal fogger” device.


Page 3 - COMPLAINT
              Case 3:20-cv-01816       Document 1       Filed 10/20/20      Page 4 of 26




        8.       Tear gas and other chemical munitions from Operation Diligent Valor have also
infiltrated nearby residences, federal and local government buildings, businesses, and parks.
        9.       Tear gas and other chemical munitions from Operation Diligent Valor may also
have permeated Portland’s vegetation.
        10.      The manner and volume of tear gas and other munitions deployed in relation to
Operation Diligent Valor in Portland has been so excessive and substantial that visible munitions
residue and sediment 3 have accumulated in and on Portland’s streets, sidewalks, curbs,
bioswales, stormwater system, buildings, and standing water, and have been transported and
conveyed to the Willamette River banks and waters.
        11.      The Willamette River in Portland is a tidally influenced navigable waterway used
for recreation, including boating, swimming, fishing, wildlife and plant viewing, bird-watching,
walking, biking, and hiking.
        12.      The Willamette River and its ecosystem provide habitat to many types of
terrestrial, avian, and aquatic wildlife, and is a federally designated critical habitat for threatened
salmonids and steelhead.
        13.      The Willamette River and its ecosystem support important Indigenous cultural
resources.
        14.      The weapons Defendants and their agents used and are using for Operation
Diligent Valor present potentially grave health and environmental hazards. And Plaintiffs and
the public have a right to know about those risks.
        15.      People subjected to Defendants’ actions and weapons include Plaintiffs Northwest
Center for Alternatives to Pesticides (NCAP), Willamette Riverkeeper, Cascadia Wildlands,
Neighbors for Clean Air, and 350PDX and their members and supporters (collectively
“Plaintiffs”).
        16.      Plaintiffs bring this civil action for declaratory and injunctive relief brought under
the Administrative Procedure Act (“APA”), 5 U.S.C. §§ 701 et seq., and allege violation of the

3
  Residue and sediment include actual munition pieces and parts, as well as residual chemical
residue and other particles that concentrate on surfaces and in water.


Page 4 - COMPLAINT
             Case 3:20-cv-01816        Document 1       Filed 10/20/20      Page 5 of 26




National Environmental Policy Act (“NEPA”), 42 U.S.C. §§ 4321 et seq., its implementing
regulations, 40 C.F.R. §§ 1500-1508, and DHS policies.
       17.     When engaging in major federal actions like Operation Diligent Valor, NEPA
obligates Defendants to prepare an Environmental Assessment (“EA”), an Environmental Impact
Statement (“EIS”), to adhere to its own emergency protocols contained in its DHS Instruction
Manual 023-01-001-01, Revision 01, “Implementation of the National Environmental Policy
Act” (Nov. 6, 2011) (“DHS NEPA Instruction Manual”), and to follow the Council for
Environmental Quality’s (“CEQ”) Emergencies Memorandum for Heads of Federal Departments
and Agencies: Emergencies and the National Environmental Policy Act (May 12, 2010) (“CEQ
Emergencies Memorandum”).
       18.     To Plaintiffs’ knowledge, Defendants have not prepared an EA or EIS, have not
adhered to the DHS NEPA Instruction Manual, nor have Defendants followed the CEQ
Emergencies Memorandum for Operation Diligent Valor and its related actions.
       19.     In short, NEPA required Defendants to consider the potentially severe
environmental and human health impacts of Operation Diligent Valor, but they did not do so.
And they continue to abdicate that responsibility to Plaintiffs and the public.
       20.     Plaintiffs seek a declaration that Defendants failed to perform their legal duties
under NEPA and injunctive relief to cure Defendants’ failures.
                                          JURISDICTION
       21.     This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 (federal question), 1346
(United States as defendant), 2201 (injunctive relief), and 2202 (declaratory relief). Plaintiffs’
claims arise under the laws of the United States, including the APA and NEPA. An actual,
justiciable controversy exists between Plaintiffs and Defendants. The requested relief is proper
under 28 U.S.C. §§ 2201 and 2202, and 5 U.S.C. §§ 705 and 706.
                                               VENUE
       22.     Venue in this Court is proper under 28 U.S.C. § 1391(e) because Plaintiffs are
headquartered in this District and conduct activities in this District, and all or a substantial part




Page 5 - COMPLAINT
             Case 3:20-cv-01816       Document 1       Filed 10/20/20     Page 6 of 26




events or omissions giving rise to the federal claims herein occurred within this judicial district,
and more specifically at this very courthouse.
       23.     Venue is proper in the Portland Division per Local Rule 3-2(a)(1).
       24.     Defendant Chad Wolf is the Acting Secretary for the U.S. Department of
Homeland Security. Defendant U.S. Department of Homeland Security is a department of the
United States government and has its Oregon office in Portland. Defendant U.S. Department of
Homeland Security has several agencies, offices, or components, including the U.S. Customs and
Border Protection, U.S. Immigration and Customs Enforcement, Federal Protective Service, and
the Transportation Security Administration.
                                             PARTIES
       25.     Plaintiff Northwest Center for Alternatives to Pesticides (“NCAP”) is a 501(c)(3)
and Oregon environmental non-profit organization with approximately 50,000 supporters, about
7,000 of whom live in the Portland Metro area. NCAP works to protect community and
environmental health from the detrimental effects of pesticides and chemicals in the Pacific
Northwest. Through research, education and advocacy, NCAP advances the use of ecologically
sound alternatives to pesticides and chemicals. NCAP has members, officers, and staff who live
in, work in, or visit the Portland Metro area where federal agents have repeatedly deployed tear
gas and other chemical munitions against protesters. The prolonged employment of unknown
chemicals by federal agents in Portland, without first conducting an environmental impact study,
affects NCAP’s ability to protect community and environmental health and to provide to its
supporters science-based information about the chemicals. See Declaration of Ashley Chesser,
NCAP Executive Director (“Decl. Chesser”); see also Declaration of Dominica Navarro (“Decl.
Navarro”).
       26.     Plaintiff Willamette Riverkeeper is a 501(c)(3) and an Oregon non-profit
corporation headquartered on the Willamette River in Portland, Oregon. Willamette Riverkeeper
serves as the eyes, ears, and voice of the Willamette River. For more than 20 years, the
organization’s sole mission has been to protect and restore the Willamette River’s water quality,
habitats for wildlife and aquatic species, and resources. Willamette Riverkeeper believes that a


Page 6 - COMPLAINT
               Case 3:20-cv-01816     Document 1      Filed 10/20/20     Page 7 of 26




river with good water quality and abundant natural habitat, safe for fishing and swimming, is a
basic public right. Willamette Riverkeeper engages in public outreach and education, advocacy
with agencies, agency administrative processes, habitat restoration, Superfund cleanup, Clean
Water Act compliance, and where necessary, litigation. Willamette Riverkeeper brings this
action on behalf of itself and its affected staff, and its nearly 7,000 members and supporters. See
Declaration of Travis Williams, Willamette Riverkeeper’s Executive Director (“Decl.
Williams”); see also Declaration of Juniper Simonis (“Decl. Simonis”); Declaration of Gordon
Noble.
         27.     Plaintiff Cascadia Wildlands is a non-profit corporation headquartered in Eugene,
Oregon that educates, agitates, and inspires a movement to protect and restore Cascadia’s wild
ecosystems. Cascadia Wildlands envisions vast old-growth forests, rivers full of salmon, wolves
howling in the backcountry, and vibrant communities sustained by the unique landscapes of the
Cascadia Bioregion. Cascadia Wildlands organization defends our communities in the forests, in
the courts, and in the streets. See Declaration of Josh Laughlin, Cascadia Wildlands Executive
Director (“Decl. Laughlin”); see also Declaration of Brenna Bell (“Decl. Bell”).
         28.     Plaintiff Neighbors for Clean Air (“NCA”) is an Oregon environmental nonprofit
with several thousand members and supporters, most of whom live in Oregon. NCA advocates
for better air quality in Oregon with an emphasis on public health, and empowers Oregonians
with information and tools to ensure everyone breathes clean air. NCA has four thousand
members, officers, and staff who live in, work in, or visit the Portland Metro area where federal
agents have repeatedly deployed tear gas and other chemicals against protesters. Extended use
of unknown toxic chemicals by federal agents in Portland, without first conducting an
environmental impact study, affects its ability to protect community health and provide
information about risk to its members. See Declaration of Mary Peveto, NCA’s Executive
Director (“Decl. Peveto”); see also Declaration of Lisa Leithauser (“Decl. Leithauser”);
Declaration of Kristin Teigen (“Decl. Teigen”).
         29.     Plaintiff 350PDX (“350PDX”) is a 501(c)(3) nonprofit whose mission is to build
a diverse grassroots movement to address the causes of climate change through justice-based


Page 7 - COMPLAINT
             Case 3:20-cv-01816       Document 1       Filed 10/20/20      Page 8 of 26




solutions by inspiring, training, and mobilizing people to act. 350PDX works at the intersection
of climate justice, environmental justice, and racial justice in support of diverse frontline
communities most disproportionately impacted by climate change and fossil field development.
350PDX is a grassroots, volunteer-led organization working on advancing climate justice,
divestment of fossil fuels, and disrupting the status quo of corporate-owned energy systems.
350PDX has over 8000 members and supporters throughout the Portland metro region, and over
200 active volunteers who participate in trainings, protests, marches, public hearings, and other
forms of civic engagement. See Declaration of Indigo Namkoong (“Decl. Namkoong”);
Declaration of Jamie Pang-South.
       30.     Plaintiffs’ injuries are actual, concrete, particularized injuries caused by
Defendants’ failure to comply with mandatory duties under federal laws. These injuries would
be redressed by the relief sought.
       31.     Defendant Department of Homeland Security (“DHS”) is an executive agency of
the United States whose stated mission is to “safeguard the American people, our homeland, and
our values.” Defendant DHS was established in the wake of 9/11 to address the United States’
vulnerability to terrorist attacks. Defendant DHS’s agencies, offices, or components include
U.S. Customs and Border Protection (CBP) and the Border Patrol Tactical Unit (BORTAC), U.S.
Immigration and Customs Enforcement (ICE), and the Federal Protective Service (FPS).
       32.     Defendant Chad Wolf is the purported Acting Secretary for the Department of
Homeland Security, and he is sued herein in that official capacity.
                                     LEGAL BACKGROUND
                               National Environmental Policy Act
       33.     Congress enacted NEPA in 1969, directing all federal agencies to assess the
environmental impacts of proposed actions that “significantly affect the quality of the human
environment.” 42 U.S.C. § 4332(2)(C).
       34.     NEPA’s disclosure goals are two-fold: (1) to ensure that the agency has carefully
and fully contemplated the environmental effects of its action, and (2) to ensure that the public
has sufficient information to challenge the agency’s action.


Page 8 - COMPLAINT
             Case 3:20-cv-01816      Document 1      Filed 10/20/20     Page 9 of 26




       35.     The Council on Environmental Quality (“CEQ”) promulgated uniform regulations
to implement NEPA that are binding on all federal agencies. 42 U.S.C. § 4342; 40 C.F.R.
§§ 1500 et seq.
       36.     Human health impacts must be considered in the NEPA process. 40 C.F.R.
§ 1508.8(b).
       37.     NEPA requires federal agencies to prepare an environmental impact statement
(EIS) for any “major federal actions significantly affecting the quality of the human
environment.” 42 U.S.C. § 4332(2)(C).
       38.     An EIS is a “detailed statement” that must describe (1) the “environmental impact
of the proposed action,” (2) any “adverse environmental effects which cannot be avoided should
the proposal be implemented,” (3) alternatives to the proposed action, (4) “the relationship
between local short term uses of man’s environment and the maintenance and enhancement of
long-term productivity,” and (5) any “irreversible or irretrievable commitment of resources
which would be involved in the proposed action should it be implemented.” 42 U.S.C. § 4332.
       39.     When it is not clear whether an action requires the preparation of an EIS, the
regulations direct agencies to prepare a document known as an Environmental Assessment
(“EA”) in order to determine whether an EIS is required. 40 C.F.R. §§ 1501.4(b), 1508.9. An
EA is a “concise public document” that must “briefly provide sufficient evidence and analysis
for determining whether to prepare an environmental impact statement or a finding of no
significant impact.” 40 C.F.R. § 1508.9(a). An EA “shall include brief discussions of the need
for the proposal, of alternatives as required by section 102(2)(E), of the environmental impacts of
the proposed action and alternatives, and a listing of agencies and persons consulted.” 40 C.F.R.
§ 1508.9(b).
       40.     If, based on an EA, an agency determines that an action may have a significant
environmental impact, the agency must prepare an EIS. 40 C.F.R. § 1501.4(c). If the agency
determines that the impacts will not be significant, the agency must prepare a Finding of No
Significant Impact (“FONSI”). 40 C.F.R. § 1501.4(e); 40 C.F.R. § 1508.13.




Page 9 - COMPLAINT
             Case 3:20-cv-01816      Document 1       Filed 10/20/20     Page 10 of 26




       41.      “Major federal action includes actions with effects that may be major and which
are potentially subject to Federal control and responsibility.” 40 C.F.R. § 1508.18. This
includes “new and continuing activities, including projects and programs entirely or partially
financed, assisted, conducted, regulated, or approved by federal agencies.” Id. Federal actions
also include “actions to implement a specific policy or plan” or “systematic and connected
agency decisions allocating agency resources to implement a specific statutory program or
executive directive.” Id.
       42.      “Significantly” as used in NEPA requires consideration of both context and
intensity, 40 C.F.R. § 1508.27. “Context” means that the significance of an action must be
analyzed in several contexts such as society as a whole (human, national), the affected region,
the affected interests, and the locality. Significance varies with the setting of the proposed
action. 40 C.F.R. § 1508.27(a). “Intensity” refers to the severity of the impact, and responsible
officials should consider ten factors in evaluating intensity. 40 C.F.R. § 1508.28(b)(1)-(10).
       43.      DHS NEPA Instruction Manual provides that an EIS is “normally” required when
an action includes “activities where the effects on the human environment are likely to be highly
controversial in terms of environmental impacts or involve unique or unknown environmental
risks.” DHS NEPA Instruction Manual at V-14; see also 40 C.F.R. § 1508.27(b)(4) (“[t]he
degree to which the effects on the quality of the human environment are likely to be highly
controversial” is a factor an agency must consider in evaluating the intensity of its actions).
       44.      Other “intensity” factors include, in part, “[t]he degree to which the proposed
action affects public health or safety”, “[t]he degree to which the possible effects on the human
environment are highly uncertain or involve unique or unknown risks”, [t]he degree to which the
action may establish a precedent for future actions with significant effects or represents a
decision in principle about a future consideration”, “whether the action is related to other actions
with individually insignificant but cumulatively significant impacts“, “[t]he degree to which the
action may adversely affect an endangered or threatened species or its habitat that has been
determined to be critical under the Endangered Species Act of 1973”, and “[w]hether the action




Page 10 - COMPLAINT
             Case 3:20-cv-01816      Document 1      Filed 10/20/20      Page 11 of 26




threatens a violation of Federal, State, or local law or requirements imposed for the protection of
the environment.” 40 C.F.R. § 1508.27(b)(2), (5), (6), (7), (9), (10).
       45.      Even in the event of an emergency, an agency must consider whether an action
will have significant environmental impacts prior to acting. 40 C.F.R. § 1506.11. In an
emergency context, NEPA requires federal agencies to consult with CEQ regarding alternatives
to the proposed action, and to limit agency actions to those necessary to control the immediate
impacts of the emergency. Id.
       46.      Defendants’ NEPA Instruction Manual Emergency Protocols require the agency
to, prior to acting, (1) consider probable environmental consequences of its actions and to
mitigate those consequences to the fullest extent possible; (2) determine the applicability of
NEPA; (3) notify or seek approval from the Sustainability and Environmental Programs; and
(4) determine the appropriate NEPA analysis. DHS NEPA Instruction Manual at VI-1.
       47.      The CEQ Emergencies Memorandum requires the preparation of a focused,
concise EA even if the emergency action is not expected to have significant environmental
impacts. CEQ Emergencies Memorandum, Attachment 1. If the action is likely to have
significant environmental impacts, Defendants can determine whether an existing EA covers the
proposed action; if there is no existing EA, Defendants may consult with CEQ about the
potential for “alternative arrangements” to replace an EIS. Id.
                                 Administrative Procedure Act
       48.      Judicial review of federal agency action is governed by the Administrative
Procedure Act (“APA”), 5 U.S.C. § 551 et seq. Under the APA, courts “shall hold unlawful and
set aside” agency action, findings, or conclusions found to be “arbitrary, capricious, and abuse of
discretion, or otherwise not in accordance with the law” or “without observance of procedure
required by law.” 5 U.S.C. § 706(2)(A), (D).
///
///
///
///


Page 11 - COMPLAINT
              Case 3:20-cv-01816        Document 1      Filed 10/20/20     Page 12 of 26




                                     FACTUAL BACKGROUND
                                  Operation Diligent Valor’s Context
        49.        The months of sustained, repeated, high-volume use of tear gas and other
chemical munitions like has occurred with Operation Diligent Valor in Portland is an alarming
escalation of police tactics in response to people protesting in the United States.
        50.        On June 26, 2020, in direct response to racial justice protests, the White House
issued the “Executive Order on Protecting American Monuments, Memorials, and Statues and
Combating Recent Criminal Violence.” Executive Order 13933 (85 Fed. Reg. 40081-40084
(Jul. 2, 2020)).
        51.        Section five of the Executive Order states that “the Secretary of Homeland
Security shall provide, as appropriate and consistent with applicable law, personnel to assist with
the protection of Federal monuments, memorials, statues, or property.” Section five of the
Executive Order is set to terminate six months from the date of the order, unless extended by the
President.
        52.        On July 1, 2020, in response to the Executive Order, Defendants established the
Protecting American Communities Task Force (PACT) to “coordinate Departmental law
enforcement agency assets in protecting our nation’s historic monuments, memorials, statues,
and federal facilities.”
        53.        Beginning on or around July 4, 2020, Chad Wolf, purported Acting Secretary of
the U.S. Department of Homeland Security and the U.S. Department of Homeland Security
(collectively “DHS” or “Defendants”) deployed approximately 114 law enforcement personnel
and agents 4 in the City of Portland with the stated purpose of quelling protests of police brutality
and protecting federal property. The public has come to know this deployment and its related
actions as “Operation Diligent Valor.”



4
  On information and belief, the deployments include agents of several DHS sub-agencies,
including Immigration and Customs Enforcement, Customs and Border Protection, Federal
Protectives services, as well as agents of the U.S. Marshals Service, other public agencies, and
potentially private entities.


Page 12 - COMPLAINT
               Case 3:20-cv-01816      Document 1       Filed 10/20/20     Page 13 of 26




         54.      Defendants’ law enforcement personnel and Defendants’ agents deployed to
Portland include those of (1) Customs and Border Patrol (CBP), including the Border Patrol
Tactical Unit (BORTAC); (2) Immigration, Customs and Enforcement (ICE); and (3) Federal
Protective Services (FPS).
         55.      Operation Diligent Valor is “entirely or partly financed, assisted, or conducted”
by Defendants.
         56.      Operation Diligent Valor is subject to control by and is the responsibility of
Defendants.
         57.      Portland protests frequently occur at the Multnomah County Justice Center
(the “Justice Center”) in downtown Portland and the Immigrations and Customs Enforcement
Detention Center (the “ICE Detention Center”). The Justice Center is located at the corner of
Southwest Main Street and Southwest Third Avenue, directly across from the federal Mark O.
Hatfield Courthouse. The ICE Detention Center is located on South Macadam Avenue, in the
South Waterfront neighborhood just southwest of downtown Portland along the Willamette
River.
         58.      Operation Diligent Valor brought Defendants’ agents and munitions to the areas
around the federal courthouse and the ICE Detention Center.
         59.      The Justice Center is less than three blocks from the Willamette River and the
ICE Detention Center is less than two blocks from the Willamette River.
         60.      Upon information and belief, there are at least seven stormwater drains in the
vicinity of the Justice Center and the ICE Detention Center.
         61.      At least two of the stormwater drains in the vicinity of the Justice Center and the
ICE Detention Center convey directly to the Willamette River.
         62.      When Defendants and Operation Diligent Valor arrived in Portland, the Portland
Police Bureau’s (PPB) use of tear gas had already been curtailed. Mayor Ted Wheeler had cited
“serious concerns about the use of CS gas for crowd management, particularly during a time
when we’re battling a pandemic” in directing PPB to limit its use of tear gas. Additionally, this
Court temporarily restrained PPB’s use of tear gas to disperse crowds except where lives were


Page 13 - COMPLAINT
             Case 3:20-cv-01816        Document 1         Filed 10/20/20       Page 14 of 26




otherwise at risk. Don’t Shoot Portland, et al. v. City of Portland, No. 3:20-cv-00917-HZ
(ECF No. 29 Order at 9-10) (D. Or. Jun. 9, 2020).
       63.      On or around September 10, 2020, Portland Mayor and Police Commissioner
Ted Wheeler further directed PPB to fully cease the use of CS gas.
       64.      Since their arrival sixteen weeks ago, Defendants’ personnel and agents in
Portland have repeatedly, and over a sustained period of time, deployed tear gas and other
chemical munitions, including but not limited to CS gas, OC spray and HC smoke, and other
weapons.
       65.      A video of Defendants deploying what appears to be HC smoke on July 16-17,
2020 outside the federal courthouse in downtown Portland can be viewed here:
https://tinyurl.com/HC-smoke-July2020.




                The image above shows a device used to emit what is believed to be HC smoke.


       66.      Defendants have fired these weapons repeatedly both downtown and in the South
Waterfront neighborhood.



Page 14 - COMPLAINT
             Case 3:20-cv-01816       Document 1       Filed 10/20/20     Page 15 of 26




       67.      Defendants shot tear gas and other chemical munitions at people with little or no
warning.
       68.      Defendants shot tear gas and other chemical munitions at people in locations well
beyond the federal property Defendants purport to protect in Operation Diligent Valor.
       69.      Defendants have misused tear gas and other munitions by aiming them directly
into crowds of people and by shooting tear gas canisters directly at individuals. In one instance,
Portland Mayor Ted Wheeler was in a crowd that Defendants shot with tear gas, and Mayor
Wheeler stated that “he saw nothing which provoked this response.”
       70.      As part of Operation Diligent Valor, Defendants continue to engage
demonstrators near the Willamette River with tear gas and other munitions despite Governor
Kate Brown and Portland Mayor Ted Wheeler requesting federal officials leave. Governor Kate
Brown, Mayor Wheeler, Congressman Earl Blumenauer, Senator Ron Wyden, and other local
officials have publicly denounced Defendants’ presence and tactics in executing Operation
Diligent Valor in Portland.
       71.      Operation Diligent Valor and related events, including Defendants’ use of tear gas
and other munitions, have garnered sustained national attention, and have even been referred to
in recent presidential debates.
       72.      Operation Diligent Valor and related events have also garnered international
attention, including international human rights bodies like the United Nations Human Rights
Committee.
                     Operation Diligent Valor’s Impact on Human Health
       73.      Those exposed to, targeted with, and otherwise impacted by these weapons have
included Plaintiffs, their staff, members, and supporters.
       74.      A survey of the existing scientific literature on CS gas, a type of tear gas, by the
U.S. National Research Council’s Committee on Acute Exposure Guideline Levels (AEGL
Committee) has indicated that there is no level of CS gas exposure that meets the AEGL
Committee’s “no effect” standard, or is consistent with the AEGL Committee’s definition
AEGL-1, in which effects are not disabling and are transient and reversible upon cessation of


Page 15 - COMPLAINT
             Case 3:20-cv-01816       Document 1      Filed 10/20/20     Page 16 of 26




exposure. This indicates that even at low concentrations, CS gas presents a risk of irreversible or
other serious, long-lasting adverse human health effects.
       75.      According to publicly available weapons manufacturer safety data sheets,
Defendants have repeatedly subjected people and wildlife (including aquatic species) in Portland
to at least the following potential hazards of tear gas and other chemical munitions exposures:
       a. Cancer
       b. Fire
       c. Organ damage
       d. Aquatic toxicity for human and nonhuman organisms (acute and chronic)
       e. Skin and eye irritation
       f. Breathing difficulties
       g. Allergy or asthma symptoms
       h. Serious eye damage
       i. Rapid suffocation
       76.      Tear gas and other munitions can be lethal.
       77.      Defendants have even used expired tear gas and other chemical munitions
canisters, manufactured as far back as 2000, on Portland demonstrators.
       78.      Tear gas canisters expire roughly five years after their manufacture date.
Information about expired tear gas indicates that the combustive mechanism in a tear gas canister
can break down, causing gas to release more quickly and/or in higher concentrations than
intended by the manufacturer. The chemical composition of the tear gas may become more
acutely toxic after the canisters expire.
       79.      A strong chemical odor has lingered hours after Defendants’ released tear gas and
other chemical munitions.
       80.      Beginning on July 28, 2020, protesters reported exposure to a potentially different
gas that had a chlorine smell, a green-yellow color, and that exposure to that gas resulted in
serious physical reactions like nausea, vomiting, and lasting headaches.




Page 16 - COMPLAINT
             Case 3:20-cv-01816      Document 1       Filed 10/20/20     Page 17 of 26




       81.      Protesters have needed medical assistance for serious physical reactions to this
gas.
       82.      Plaintiffs and their staff, members, and/or supporters have experienced several of
these effects. See, e.g., Decl. Chesser; Decl. Navarro; Decl. Peveto; Decl. Teigen; Decl.
Leithauser; Decl. Bell; Decl. Laughlin; Decl. Williams; Decl. Simonis; Decl. Namkoong.
       83.      The Center for Disease Control states that exposure to large amounts of tear gas,
particularly in closed settings, can lead to blindness, respiratory failure, and even death—in
addition to the standard skin and eye irritation that the substance is designed to cause. Other
documented injuries from tear gas include lung, cutaneous, and ocular injuries, chronic pain,
cough, asthma, lung injury, dermatitis, itch, and neurodegeneration. There have been numerous
reports of injuries and fatalities associated with exposure to high concentrations of tear gas or
exposure in enclosed spaces or for extended periods of time.
       84.      The U.S. Army moved to protect its own troops after a study published in 2014
showed that recruits exposed to tear gas in basic training had a nearly 2.5-times greater risk of
being diagnosed with acute respiratory illness. In this report, the authors described CS gas as
having “a profound effect on the respiratory system, causing immediate pain and irritation in the
nose and mouth, excessive nasal discharge and salivation, and sometimes violent coughing
spasms, damage to the respiratory epithelium, and pulmonary edema” and that “CS-induced
expectoration promotes the spread of pathogens responsible for [acute respiratory illnesses.]”
In response to these findings, the Army mandated lower CS concentrations, shorter exposure
times, semiannual industrial hygiene surveys, and periodic wet cleaning of all Army mask
confidence chambers.
       85.      Interviews by the Associated Press with medical researchers, federal regulatory
agencies, and a review of U.S. government-funded scientific studies raise questions about the
safety of the gas, especially its use on individuals in confined spaces, in excessive quantities, and
when fired directly at protesters. Medical professionals interviewed by the AP said the use of
tear gas is particularly concerning during the COVID-19 epidemic. Others cited the danger




Page 17 - COMPLAINT
              Case 3:20-cv-01816      Document 1        Filed 10/20/20      Page 18 of 26




posed when shifts in the wind cause the gas to migrate to non-target areas, including inside
residences.
        86.      The Associated Press also reported that there is no government oversight of the
manufacture and use of tear gas. Instead, the industry is left to regulate itself.
        87.      The American Thoracic Society recently called for a moratorium on tear gas,
citing the “lack of crucial research, the escalation of tear gas use by law enforcement, and the
likelihood of compromising lung health and promoting the spread of COVID-19.” Tear gas
leaves those exposed at a higher risk for contracting influenza, pneumonia, bronchitis, and other
respiratory illnesses.
        88.      Oregon Public Broadcasting recently interviewed over two dozen protesters who
have provided examples of reproductive health impacts from CS gas, including uterine
hemorrhaging and irregularities within their menstrual cycles.
        89.      Members of Plaintiff organizations are reporting similar respiratory and/or
reproductive health impacts after attending protests and being exposed to tear gas and chemical
munitions. See, e.g., Decl. Bell; Decl. Navarro; Decl. Teigen.
                     Operation Diligent Valor’s Impact on the Environment
        90.      Portland is located at an ecologically important crossroad where the Willamette
and Columbia Rivers converge, facilitating dispersal of federally threatened salmonids deep into
the heart of Oregon’s Willamette River Basin.
        91.      The volume of tear gas and other munitions deployed in relation to Operation
Diligent Valor is so substantial that visible residue sticks to the streets, curbs, sidewalks, dirt,
dust, and vegetation hours after Defendants’ release of tear gas and other chemical munitions.
        92.      City officials have recognized that residual chemicals, sediment from tear gas and
other chemical munitions and weapon debris are settling into the city’s storm drains in the
downtown Portland area that lead to the Willamette River.
        93.      City officials already identified residue, stormwater, and sediment in storm drains
that could include chemicals such as total and dissolved metals (barium, chromium, copper, lead,




Page 18 - COMPLAINT
             Case 3:20-cv-01816        Document 1      Filed 10/20/20     Page 19 of 26




antimony, zinc), hexavalent chromium (including dissolved), perchlorate, chloride, cyanide, and
semi volatile organic compounds (SVOCs).
       94.      Plaintiffs and their members have identified instances of tear gas and other
chemical munitions floating towards the Willamette River, and chemical munitions debris in the
environment. See, e.g., Decl. Simonis; Decl. Williams.
       95.      The presence of chemicals, sediment, and munitions debris from Operation
Diligent Valor in the Willamette River waters can cause negative effects to recreationalists, as
well as wildlife (terrestrial, avian, and aquatic), and run contrary to the State’s anti-degradation
laws and water quality laws.
       96.      According to publicly available manufacturer safety data sheets, Defendants’ use
of tear gas and other chemical munitions has subjected the Portland environment, including the
Willamette River, wildlife, and aquatic life to chemicals rated as toxic for aquatic organisms.
Defendants’ use of tear gas and other chemical munitions can cause at least the following effects
to aquatic life and the environment:
       a. Harmful to aquatic life with long lasting (chronic) effects
       b. Bioaccumulative potential
       c. Harmful to fish and aquatic organisms
       d. Harmful to the environment
       e. Acute aquatic toxicity
       97.      Aquatic toxicity for organisms can cause substantial damage through aquatic
exposure to a chemical. This damage can include, for example, death, life stage development,
physiology, reproductive harm, growth, survival, bioaccumulation, behaviors such as feeding,
predator avoidance, swimming performance, respiratory behavior, and social interaction. In turn,
these effects can impact aquatic life population, size, age, structure, resiliency, and ecological
consequences.
       98.      Silicon is sometimes added to tear gas and other chemical munitions to make it
last longer in the air and on surfaces.




Page 19 - COMPLAINT
               Case 3:20-cv-01816      Document 1       Filed 10/20/20     Page 20 of 26




         99.      Chemical hazard information for the chemical agents in CS gas warns of acute
toxicity to aquatic life and advises that they should not enter sewers, surface waters,
groundwater, or drinking water even in small quantities.
         100.     Downtown Portland did not see meaningful rainfall in the month of July while
these chemicals were sprayed and deployed repeatedly on demonstrators, and beginning on
July 28, 2020, personnel on federal courthouse grounds were seen hosing off the street, which is
directly sending this surface gas accumulation into the storm drains.
         101.     After these reported and documented incidents of federal officers washing
chemical residues into storm drains, on or about July 31, 2020, the Portland Bureau of
Environmental Services (“BES”) used vacuums to clean some sediment from some storm drains
in downtown Portland in an effort to prevent additional pollutants from reaching the Willamette
River.
         102.     On August 6, 2020, prior to the first rain stormwater flush to the Willamette
River, BES conducted stormwater sampling for some chemicals it hypothesized may be in the
stormwater system from tear gas and other chemical munitions.
         103.     An additional storm drain is located on federal property near the Justice Center.
BES sought permission to access it for cleaning in early August 2020, but to date, has been
unable to access it.
         104.     Additional storm drains are located near the ICE Detention Center. On or about
September 17, 2020, BES cleaned “some” of the storm drains near the ICE Detention Center but
did not test the sediment and residue. Since September 17, 2020, the public has identified
chemical munitions in the outfall leading to the Willamette River. See, e.g., Decl. Simonis.
         105.     Since August 6, 2020, the City has received rainfall.
         106.     BES has stated that illegal discharges into the Willamette River of the chemical
agents used on demonstrators had likely already occurred.
         107.     Members of Plaintiff organizations have observed stormwater discharges from the
Justice Center and ICE Detention Center storm drains before, during, and after rain events. See,
e.g., Decl. Simonis.


Page 20 - COMPLAINT
           Case 3:20-cv-01816        Document 1       Filed 10/20/20     Page 21 of 26




       108.    Chemical agents and munitions from Operation Diligent Valor have likely
reached the Willamette River.
                 Efforts to Ascertain the Impacts of Operation Diligent Valor
       109.    State and city agencies have received reports of quantities of tear gas and other
chemical munitions infiltrating Portland’s air, settling onto Portland’s vegetation and soil, and
likely being deposited by air over the Willamette River. See Decl. Williams; Decl. Simonis.
       110.    On at least one occasion, Defendants’ agents have been documented power
washing the tear gas and other chemical munitions residue down the City’s storm drains. See,
e.g., Decl. Simonis.
       111.    City officials, including officials from BES, acknowledge that residue and
sediment from tear gas and other chemical munitions being used by Defendants has entered the
City’s storm drains downtown. At least two stormwater system outfalls in the vicinity of the
2020 protests discharge directly to the Willamette River.
       112.    The City conducted one stormwater sampling event on August 6, 2020 and one
sediment sampling event of sediment in the City’s stormwater system on July 31, 2020. The
City conducted this sampling without information from DHS regarding the tear gas and chemical
munitions DHS has used. DHS did not provide location information to the City on where it used
its weapons; the City conducted this sampling based on information reported to it from members
of the public identifying where DHS was using weapons against them.
       113.    To date, DHS has not provided a list of tear gas and chemical munitions used
against protesters to BES. Even if DHS provides such a list, BES acknowledges that the list will
not include all riot control agents used by DHS. 5 Nor has DHS provided information on the
quantity of tear gas and other chemical munitions deployed, where these weapons were
deployed, or the quantities of chemicals in the weaponry used.




5
 https://www.portland.gov/sites/default/files/2020-09/rca_samplingreport_sep2020.pdf. See
BES Report at 2 (September 2020).


Page 21 - COMPLAINT
           Case 3:20-cv-01816         Document 1       Filed 10/20/20     Page 22 of 26




       114.    The City’s sampling was limited in at least the following ways:
       a. The City only tested for two tear gas related munitions and did not sample for
           chemicals in other munitions deployed by DHS during Operation Diligent Valor.
       b. The City conducted its sampling without access to a stormwater catch basin behind
           federal agents’ barriers. To date, the federal government has denied the City access
           to the catch basin. In September 2020, the City levied a $20,000 penalty against the
           federal government to access the storm drain. The City is still awaiting access.
       c. The City did not conduct this sampling in other areas of the City where the public are
           finding munitions and which have stormwater systems connecting to the Willamette
           River, including near the ICE Detention Center.
       d. The City visited the Hawthorne Bridge outfall at a high tide time and was unable to
           obtain a stormwater sample.
       e. The City sampled only for the presence of chemical analytes and did not analyze the
           impacts or effects of the chemicals identified in the samples.
       115.    Oregon Senators Ron Wyden and Jeff Merkley have requested that U.S.
Department of Justice (“DOJ”) and DHS open investigations into the unrequested presence and
violent actions of Defendants’ deployment in Portland, including in part an investigation into the
environmental implications and effects of the nightly use of tear gas and munitions against
peaceful protesters.
       116.    On July 30, 2020, Oregon Congressman Earl Blumenauer and Representative
Karin Power formally requested that the U.S. Environmental Protection Agency (“EPA”) and the
Oregon Department of Environmental Quality (“DEQ”) disclose what chemicals have been
deployed to date against protesters in Portland, and identify potential impacts on human health,
wildlife, aquatic life, and local air and water quality. Specifically, their request seeks
information relating to: (1) what chemicals and/or gases have been deployed and in what
amounts; (2) material data sheets and applicable usage guidelines; (3) the implications of using




Page 22 - COMPLAINT
           Case 3:20-cv-01816       Document 1       Filed 10/20/20   Page 23 of 26




expired gases; (4) the plans for environmental review; (5) what monitoring has and will be
conducted; and (6) plans for mitigation and clean-up. 6
       117.    The issues raised in Congressman Blumenauer’s and Representative Power’s
July 30, 2020 request, and information requested by Willamette Riverkeeper, would have been
available and addressed through an appropriate analysis by Defendants as required by the
National Environmental Policy Act (“NEPA”), 42 U.S.C. §§ 4321 et seq.
       118.    On July 31, 2020, Willamette Riverkeeper communicated with BES, the DEQ, the
Oregon Department of Agriculture, and Multnomah County, requesting information on the
chemicals being used by federal agents in Portland, including testing. The state agencies have
not yet formally responded to Willamette Riverkeeper. See Decl. Williams.
       119.    On August 18, 2020, Willamette Riverkeeper submitted a Freedom of Information
Act (“FOIA”) request under 5 U.S.C. § 552, to the DHS for records relating to chemical
munitions used, removed, cleaned, or flushed within the City of Portland since May 24, 2020.
On September 21, 2020, DHS provided 13 pages of redacted records that were unresponsive to
Willamette Riverkeeper’s request. See Decl. Williams. Willamette Riverkeeper also submitted
public records requests to DEQ, BES, and Multnomah County. See Decl. Williams.
       120.    In an August 5, 2020 letter, 7 Oregon Senator Ron Wyden expressed concern
about the human health impacts of Defendants’ sustained use of tear gas in Portland. Senator
Wyden’s letter requested that DOJ and DHS disclose the chemical agents used against protestors
in Portland by August 31, 2020.
       121.    The issues raised in the BES study, Senator Ron Wyden’s, Congressman
Blumenauer’s, and Representative Power’s requests, and information requested by Plaintiff
Willamette Riverkeeper, would have been available and addressed through an appropriate
analysis by Defendants as required by NEPA, 42 U.S.C. §§ 4321 et seq.


6
 https://blumenauer.house.gov/sites/blumenauer.house.gov/files/2020-07-
30%20Joint%20Letter%20to%20EPA%20and%20DEQ%20-%20FINAL.pdf
7

https://www.wyden.senate.gov/imo/media/doc/080620%20Wyden%20tear%20gas%20letter%20
to%20Barr%20and%20Wolf.pdf


Page 23 - COMPLAINT
             Case 3:20-cv-01816      Document 1       Filed 10/20/20     Page 24 of 26




                                 FIRST CLAIM FOR RELIEF

          Defendants violated the Administrative Procedure Act because Defendants
               failed to comply with NEPA for their Operation Diligent Valor
         122.   Plaintiffs reallege and incorporate by reference all preceding paragraphs and
declarations referenced therein and filed herewith.
         123.   Operation Diligent Valor is a “major federal action” that triggers NEPA’s
requirements.
         124.   NEPA requires Defendants to publish documents analyzing and documenting the
environmental impacts, including direct, indirect, and cumulative impacts, of Operation Diligent
Valor.
         125.   The NEPA process is intended to help DHS decision-makers systematically
identify and evaluate the potential environmental effects of proposed actions and make informed
decisions. Therefore, the NEPA process should have been completed before DHS made any
final decision on Operation Diligent Valor.
         126.   Defendants were required to produce an EIS for Operation Diligent Valor, but did
not do so.
         127.   For unknown or potentially significant impacts to the human environment,
Defendants were obligated to prepare at least an EA for Operation Diligent Valor, but did not do
so.
         128.   Examples of situations in which NEPA is not triggered are very few. NEPA
applies to the majority of DHS actions, but if it not clear to Defendants whether NEPA was
applicable to Operation Diligent Valor, Defendants were still obligated to consult with the
Sustainability and Environmental Program and the Office of General Counsel to determine
whether NEPA applies to a proposed action. Defendants did not do so.
         129.   Pursuant to DHS’s NEPA regulations, Defendants were required to notify the
Sustainability and Environmental Program in writing that they were undertaking an action that
was “likely to receive high-level executive branch and/or national attention, including those that
are likely to require the attention of either the Deputy Secretary or the Secretary,” or involves a



Page 24 - COMPLAINT
              Case 3:20-cv-01816       Document 1       Filed 10/20/20     Page 25 of 26




“potential for significant environmental effects or where the effects are unknown.” The SEP
coordinates with CEQ on compliance with the requirements of NEPA, including in the case of
emergencies, where compliance must occur “as soon as possible.” Defendants did not do so.
         130.    Even if Operation Diligent Valor was an emergency action, Defendants are still
obligated to comply with NEPA as soon as possible. Defendants have have had ample time, but
still have not done so.
         131.    Without observance of mandatory NEPA procedures, Defendants’ Operation
Diligent Valor, including its deployment of tear gas and other munitions, is arbitrary, capricious,
not in accordance with law, and without observance of procedures required by law. See 5 U.S.C.
§ 706.
         132.    Plaintiffs are entitled to their reasonable attorney fees, costs, and expenses
associated with this litigation pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412.
                              PLAINTIFFS’ PRAYER FOR RELIEF
         WHEREFORE, Plaintiffs respectfully pray for an order and judgment:
         1.      Declaring that Defendants violated the National Environmental Policy Act, the
Administrative Procedure Act, and their implementing regulations by failing to prepare an
environmental analysis for their actions;
         2.      Enjoining Defendants and their agents from deploying tear gas and other
munitions, unless and until the violations of federal law set forth herein have been corrected;
         3.      Awarding Plaintiffs their reasonable attorney fees, costs and expenses associated
with this litigation pursuant the Equal Access to Justice Act, 28 U.S.C. § 2412, or other
authority; and
///
///
///
///
///




Page 25 - COMPLAINT
             Case 3:20-cv-01816      Document 1       Filed 10/20/20        Page 26 of 26




       4.       Granting Plaintiffs such other and further relief as the Court deems just and
equitable.

       DATED this 20th day of October, 2020.
                                       MARKOWITZ HERBOLD PC

                                       By:    s/ Jeffrey M. Edelson
                                              Jeffrey M. Edelson, OSB # 880407
                                              JeffEdelson@MarkowitzHerbold.com
                                              Nathan D. Burcham, OSB #182509
                                              NathanBurcham@MarkowitzHerbold.com
                                              Telephone: (503) 295-3085
                                              Kelly K. Simon, OSB # 154213
                                              ksimon@aclu-or.org
                                              AMERICAN CIVIL LIBERTIES UNION
                                              FOUNDATION OF OREGON
                                              Telephone: (503) 227-6928
                                              Nicholas S. Cady, OSB # 113463
                                              nick@cascwild.org
                                              CASCADIA WILDLANDS
                                              Eugene, OR 97440
                                              Telephone: (541) 434-1463
                                              Elisabeth Holmes, OSB # 120254
                                              eli@willametteriverkeeper.org
                                              WILLAMETTE RIVERKEEPER
                                              Telephone: (541) 870-7722
                                              Of Attorneys for Plaintiffs




Page 26 - COMPLAINT
